     Case 2:20-cv-01781-JAM-KJN Document 24 Filed 11/19/20 Page 1 of 2

 1   ROGERS JOSEPH O’DONNELL
 2   Neil H. O’Donnell (State Bar No. 057928)
     nodonnell@rjo.com
 3   John G. Heller (State Bar No. 129901)
     jheller@rjo.com
 4   Lauren Kramer Sujeeth (State Bar No. 259821)
     lsujeeth@rjo.com
 5   Eleanor M. Ross (admitted pro hac vice)
     eross@rjo.com
 6   311 California Street, 10th Fl.
     San Francisco, California 94104
 7   Telephone: 415.956.2828
     Facsimile: 415.956.6457
 8
     Attorneys for Plaintiff
 9   CGI FEDERAL INC.
10
                                 UNITED STATES DISTRICT COURT
11
                               EASTERN DISTRICT OF CALIFORNIA
12
13
     CGI FEDERAL INC., a Delaware                      Case No.: 2:20-cv-01781-JAM-KJN
14   Corporation,
                                                       ORDER GRANTING REQUEST TO
15                         Plaintiff,                  FILE UNDER SEAL UNREDACTED
                                                       EXHIBIT A TO FIRST AMENDED
16
            vs.                                        COMPLAINT
17                                                     ____________________________________
     AEROJET ROCKETDYNE, INC., an Ohio
18   Corporation,
                                                       Honorable John A. Mendez
19
                           Defendants.
20
21
22                 Plaintiff CGI Federal Inc.’s Request for an Order to File Under Seal

23   Unredacted Exhibit A to the First Amended Complaint pursuant to Local Rule 141 is

24   GRANTED.

25                 IT IS HEREBY ORDERED that Plaintiff shall file under seal the unredacted

26   Exhibit A to the First Amended Complaint. The unredacted Exhibit A to the First Amended

27   Complaint shall remain sealed for the duration of this litigation as this document is

28   proprietary and confidential and its disclosure may cause the parties competitive harm.

                                                                                               Page 1
      CASE NO: 2:20-cv-01781-JAM-KJN NOTICE AND REQUEST TO FILE UNREDACTED EXHIBIT A TO
                                     FIRST AMENDED COMPLAINT UNDER SEAL
                                                                                               522236.1
     Case 2:20-cv-01781-JAM-KJN Document 24 Filed 11/19/20 Page 2 of 2

 1                The documents may be disclosed to the Court and its personnel.
 2                IT IS SO ORDERED.
 3
     DATED: November 18, 2020                 /s/ John A. Mendez
 4
                                              THE HONORABLE JOHN A. MENDEZ
 5                                            UNITED STATES DISTRICT COURT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                    Page 2
      CASE NO: 2:20-cv-01781-JAM-KJN NOTICE AND REQUEST TO FILE UNREDACTED EXHIBIT A TO
                                     FIRST AMENDED COMPLAINT UNDER SEAL
                                                                                     522236.1
